Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 1, 8, and 15:
“As detailed above, Applicant has amended each independent claim in accordance with the agreement reached in the telephone interview. As agreed upon in this interview, the art of record, whether alone or in combination, fails to disclose at least these amended features. Accordingly, because the art of record fails to disclose, teach, or suggest each and every feature of the independent claims, this art fails to represent art sufficient to establish a prima facie obviousness rejection.”

This argument is found to be persuasive for the following reasons. The examiner agrees that the previously applied Yi and Shah references failed to teach the newly claimed limitations. Yi disclosed in figure 2A a first and second thread for processing frames in a pipelined manner. Yi shows that parallel execution between a first frame and a second frame occurs. Shah disclosed in figure 2 that frame processing between the Core and GPU can occur in an overlapping first time interval (e.g. frame 2 during the 0 time frame). However, neither reference alone or in combination disclosed the first thread being configured for event processing, the second thread being configured to interface with an operating system, and the second thread processing the first frame in parallel with the first thread during an overlapping portion of first and second time intervals. 
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183